 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEE EDWARD PEYTON,                                No. 2:21-cv-0719 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    BRIAN KIBLER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On May 6, 2021, plaintiff filed a motion for preliminary injunction. Plaintiff provided a

19   copy of CDCR Secretary Kathleen Allison’s memorandum requiring all staff working on CDCR

20   grounds, both in and outdoors, to at all times properly wear face coverings that cover the nose,

21   mouth, and chin. (ECF No. 14 at 13.) Despite such requirement, plaintiff alleges that

22   correctional officers and inmate porters serving breakfast and dinner trays to prisoners in building

23   4 of Facility B at High Desert State Prison are not wearing facemasks covering their mouths and

24   noses, putting plaintiff at risk of being re-infected with COVID-19. (ECF No. 14 at 1-2.)

25   Plaintiff adds that he has filed almost a dozen grievances in an effort to remedy such practice, yet

26   all have been summarily denied. (ECF No. 14 at 2.) Plaintiff seeks an order requiring High

27   Desert State Prison to preserve and provide to the court video evidence from breakfast and dinner

28   feedings in building 4 of Facility B at HDSP for the months of October 2020 through April 2021
                                                       1
 1   as corroborating plaintiff’s claims in this motion and this action, and that prison staff and inmate

 2   porters be required to properly wear facemasks when serving breakfast and dinner trays.

 3              The court requests that Supervising Deputy Attorney General Monica N. Anderson

 4   respond to plaintiff’s motion within fourteen days.

 5              Accordingly, IT IS HEREBY ORDERED that:

 6              1. Within fourteen days from the date of this order, the court requests that Supervising

 7   Deputy Attorney General Monica N. Anderson file a response to plaintiff’s motion (ECF No. 14).

 8              2. The Clerk of the Court shall serve a copy of this order and plaintiff’s motion (ECF No.

 9   14) on Supervising Deputy Attorney General Monica N. Anderson.

10   Dated: May 10, 2021

11

12
     /peyt0719.pi.fb
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
